                                                                           JS-6
 1
 2
 3                         UNITED STATES DISTRICT COURT
 4                        CENTRAL DISTRICT OF CALIFORNIA
 5                                  WESTERN DIVISION
 6
 7                            CIVIL MINUTES -- GENERAL
 8 Case No.       LA CV 19-00476-VBF-FFM                  Dated: October 31, 2019
 9 Title:         Kenjuan Adams, Plaintiff v. R. Savage (Sgt.), P. Ascarate (Psychologist
10                Supervisor), R. Aguirre (C/O Sgt.) , R. Yavari (Psychologist Technician),
11                Allen (C/O), J. Kidd (Medical Nurse), Bennet (C/O Lt.), H. Tillman
12                (C/O), G. Arnett (C/O), J. Soto (Warden, CASP LAC), A. Topchyan
13                (Psychologist D.), and Doe 3 (Mental Health Supervisor), each in his or
14                her individual capacity, Defendants
15
16 PRESENT: HON. VALERIE BAKER FAIRBANK, U.S. DISTRICT JUDGE
17                Stephen Montes Kerr                     N/A
18                Courtroom Deputy                        Court Reporter
19 Attorney Present for Plaintiff: n/a                  Attorney present for Defs.: n/a
20
21 Proceedings (in chambers): ORDER               Denying Document #37 as Moot and
                                                  Dismissing the Action With Prejudice
22
23          With the assistance of the Honorable Maria A. Audero, United States Magistrate
24 Judge, the parties reached a settlement. On October 30, 2019, the parties filed
25 stipulations consenting to dismissal of this action with prejudice under Fed. R. Civ.
26 P. 41(a)(I )(A)(II). The stipulations were signed both by plaintiff and by defense
27 counsel on October 29, 2019. See CM/ECF Documents 44 and 45. This moots the
28 defendants’ pending motion to dismiss the complaint. Accordingly:
 1       Document #37 is DENIED as moot.
 2       This action is DISMISSED with prejudice, with each side to bear its own
 3 litigation costs and attorney’s fees.
 4       The case is closed (JS-6).
 5       IT IS SO ORDERED.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         -2-
